Title: To Thomas Jefferson from Edward Church, 17 May 1792
From: Church, Edward
To: Jefferson, Thomas


          
            Sir
            Bordx. 17 May 1792
          
          I recollect with pain a very culpable omission in my letter yesterday, in answer to your favor of the 13 March, but my extreme distress will I hope in some measure excuse my neglect to acknowledge the very grateful sense with which I am deeply impressed, and which I then very sensibly felt for the benevolent and generous attention of his Excellency the President to the preservation of my honor, in postponing the nomination while such unfavorable ideas prevailed in the minds of some of the Senate against me as might have exposed me to a certain opposition, if not rejection. Nor am I less sensible of the great obligation which I owe to you for the kind communication.
          On the subject of my letter of yesterday permit me to add, that if I was ever informed, I do not at present recollect, upon what point, or principle, the decree of the Court of Admiralty was reversed, but admitting for a moment, what I must ever disavow, as totally groundless, that I was under any circumstances of favor and protection at New Orleans more than any other transient stranger, I certainly cou’d never have supposed that the subordinate Government there, wou’d venture openly to countenance such unwarrantable proceedings in time of war. No circumstance in life wou’d be more agreeable to me, than the reconsideration of this whole affair, if it were possible. It may not be foreign to observe, that the most powerful evidence in favor of the Appellants, was the person who suggested the first idea to me in New Orleans, and strongly urged me to pursue it, regretting his own inability, as being an Agent, and therefore a necessary Resident there, I had some reason to be displeased with him some time after and broke off the acquaintance. I own I do not now see the least culpability in the transaction, and however culpable it may appear to others, from the very extraordinary evidence produced in the last Court, it ought to be considered, that I had no other share in the business, than to state notorious facts, and to leave the result to the consideration, and determination of those who might be supposed at least so tenacious of their honor and interest as not wantonly to hazard them. With the highest esteem & respect I am Sir Your most humble & obedient Servant,
          
            Edwd. Church
          
         